DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 4, and 7-8 are objected to because of the following informalities:  
Claim 1, lines 3-5 and 18 (three instances) “the electrodes” should be changed to read “the plurality of electrodes” because it is clear this limitation refers back to the “a plurality of electrodes” limitation in line 2
Claim 1, line 7, “the bipolar electrode” should be changed to read “each of the plurality of bipolar electrodes” because it is clear this limitation refers back to the “a plurality of bipolar electrodes” limitation in line 6
Claim 1, lines 18 and 21 (two instances), “the first sealing portions” should be changed to read “each of the plurality of first sealing portions” because it is clear this limitation refers back to the “a plurality of first sealing portions” limitation in line 17
Claim 2, line 3, “one of the first sealing portions” should be changed to read “one of the plurality of first sealing portions” because it is clear this limitation refers back to the “a plurality of first sealing portions” limitation in claim 1, line 17
Claim 4, line6, “the first sealing portion” should be changed to read “each of the plurality of first sealing portions” because it is clear this limitation refers back to the “a plurality of first sealing portions” limitation in claim 1, line 17
Claim 7, line 3, “one of the first sealing portions” should be changed to read “one of the plurality of first sealing portions” because it is clear this limitation refers back to the “a plurality of first sealing portions” limitation in claim 1, line 17
Claim 8, line 2, “the first sealing portion” should be changed to read “each of the plurality of first sealing portions” because it is clear this limitation refers back to the “a plurality of first sealing portions” limitation in claim 1, line 17
Claim 8, line 6, “the extension portion” should be changed to read “the annular extension portion” because it is clear this limitation refers back to the “an annular extension portion” limitation in claim 8, line 2
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (JP 2005259379 A) (patent publication and English machine translation both cited in the IDS dated 4/19/2021).
Regarding claim 1, Watanabe discloses an electricity-storage module (machine translation; [0001]) comprising: a stacked body (Fig. 9; 21) that includes a plurality of electrodes (Fig. 9; 23) which are stacked along a first direction (Fig. 9); and a sealing body (Fig. 9; 1a-d, 9) that is provided to the stacked body so as to surround an edge portion of the plurality of electrodes (Fig. 9), wherein the plurality electrodes include a plurality of bipolar electrodes (Fig. 9; 11), a negative terminal electrode (Fig. 9; 17, 27), and a positive terminal electrode (Fig. 9; 15, 25), each of the plurality of bipolar electrode includes an electrode plate (Fig. 9; 13), a positive electrode (Fig. 9; 15) provided on a first surface of the electrode plate (Fig. 9), and a negative electrode (Fig. 9; 17) provided on a second surface of the electrode plate which is opposite to the first surface (Fig. 9), the negative terminal electrode includes the electrode plate and a negative electrode provided on the second surface (Fig. 9), and is disposed at one end of the stacked body in the first direction such that the second surface is an inner side of the stacked body (Fig. 9), the positive terminal electrode includes the electrode plate and a positive electrode provided on the first surface (Fig. 9), and is disposed at the other end of the stacked body in the first direction such that the first surface is an inner side of the stacked body (Fig. 9), the sealing body includes a plurality of first sealing portions (Fig. 9; 1a, 1b) which are joined to edge portions of the plurality of electrodes (Fig. 9), and a second sealing portion (see annotated Fig. 9 below; 1c, 1d, portions of 9) that is joined to each of the plurality of first sealing portions so as to surround the plurality of first sealing portions from an outer side (Fig. 9), the second sealing portion includes a first overlapping portion (see annotated Fig. 9 below) that is provided on a third sealing portion (see annotated Fig. 9 below) so as to overlap the third sealing portion as one of the plurality of first sealing portions which is joined to an edge portion of the negative terminal electrode at the one end side of the stacked body (Fig. 9), and the first overlapping portion includes a regulation portion (see annotated Fig. 9 below) configured to regulate deformation of the third sealing portion along the first direction (Fig. 9).

    PNG
    media_image1.png
    729
    1185
    media_image1.png
    Greyscale

Regarding claim 2, Watanabe discloses all the limitations of the electricity-storage module above and further discloses wherein the second sealing portion includes a second overlapping portion (see annotated Fig. 9 above) provided on a fourth sealing portion (see annotated Fig. 9 above) so as to overlap the fourth sealing portion as one of the plurality of first sealing portions which is joined to an edge portion of the positive terminal electrode at the other end side of the stacked body (see annotated Fig. 9 above), and the first overlapping portion includes a portion (see annotated Fig. 9 above; T1) of which the thickness along the first direction is larger than the thickness of the second overlapping portion (see annotated Fig. 9 above; T2) as the regulation portion (see annotated Fig. 9 above).
Regarding claim 4, Watanabe discloses all the limitations of the electricity-storage module above and further discloses wherein the electricity-storage module further comprises a constraining member (see annotated Fig. 9 above) that is disposed at the one end side of the stacked body and is configured to apply a constraining load to the stacked body along the first direction (see annotated Fig. 9 above), wherein the thickness of the regulation portion (see annotated Fig. 9 above; T1) along the first direction is two or more times the thickness of each of the plurality of the first sealing portions (see annotated Fig. 9 above; T4) along the first direction in a range in which an outer edge of the regulation portion in the first direction is located on a further inner side of the stacked body in comparison to an outer edge of the constraining member (see annotated Fig. 9 above).
Regarding claim 5, Watanabe discloses all the limitations of the electricity-storage module above and further discloses wherein the first overlapping portion includes a portion that extends toward the inner side of the stacked body so as to further overlap the electrode plate of the negative terminal electrode as the regulation portion (see annotated Fig. 9 above).
Regarding claim 6, Watanabe discloses all the limitations of the electricity-storage module above and further discloses wherein the first overlapping portion includes a first portion (see annotated Fig. 9 above; T1) having a thickness equal to or larger than the thickness of the second sealing portion (see annotated Fig. 9 above; T2) on a side surface that intersects the first direction of the stacked body as the regulation portion (see annotated Fig. 9 above).
Regarding claim 7, Watanabe discloses all the limitations of the electricity-storage module above and further discloses wherein the second sealing portion includes a second overlapping portion (see annotated Fig. 9 above) provided on a fourth sealing portion (see annotated Fig. 9 above) so as to overlap the fourth sealing portion as one of the plurality of first sealing portions which is joined to an edge portion of the positive terminal electrode at the other end side of the stacked body (see annotated Fig. 9 above), and the second overlapping portion includes a second portion (see annotated Fig. 9 above; T3) having a thickness equal to or greater than the thickness of the second sealing portion (see annotated Fig. 9 above; T2) on a side surface of the stacked body which intersects the first direction (see annotated Fig. 9 above).
Regarding claim 8, Watanabe discloses all the limitations of the electricity-storage module above and further discloses wherein each of the plurality of first sealing portions include an annular extension portion (Figs. 1-2 and see annotated Fig. 9 above) that extends from an edge portion of the electrode to an outer side of the electrode when viewed from the first direction (Figs. 1-2 and see annotated Fig. 9 above), and the first portion and the second portion are provided in an annular shape so as to cover the annular extension portion when viewed from the first direction (Figs. 1-2 and see annotated Fig. 9 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2005259379 A) (patent publication and English machine translation both cited in the IDS dated 4/19/2021) as applied to claim 1 above.
Regarding claim 3, Watanabe discloses all the limitations of the electricity-storage module above and further discloses wherein the thickness of the first overlapping portion along the first direction is about 300 μm (machine translation; [0168]) which is within the claimed range of equal to or greater than 300 μm and equal to or less than 3 mm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a thickness of the first overlapping portion in Watanabe which overlaps with the claimed range because it is a known thickness suitable for the intended purpose of forming an electricity-storage module and the skilled artisan would have a reasonable expectation of success in doing so. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724    

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759